COX, Circuit Judge,
specially concurring:
I concur in the judgment and concur in the well-reasoned opinion Judge Johnson has written for the court except as to two issues. I write separately to voice my disagreement and concern on these two issues.
First, in reviewing the erroneous admission of evidence under Rule 404(b) and Rule 403 of the Federal Rules of Evidence, the majority opinion improperly blends two distinct standards of review — the “harmless error” standard under Fed.R.Crim.P. 52(a) and the “harmless beyond a reasonable doubt” standard applied to errors of constitutional magnitude. Second, I disagree with the majority's conclusion that the ‘Mississippi state warrant used to search Reed’s safety deposit box is “federal in character.”
If a reviewing court finds that a district court has abused its discretion in admitting evidence in violation of Rule 403 or Rule 404(b), then its decision whether to uphold the conviction is properly reviewed under a harmless error standard. See Fed.R.Crim.P. 52(a).1
In considering the erroneous admission of evidence under Rule 404(b) and Rule 403, the majority opinion finds it “harmless” and cites Chapman v. California, 386 U.S. 18, 22, 87 S.Ct. 824, 827, 17 L.Ed.2d 705 (1967); in one instance the majority finds admission of such evidence “harmless beyond a reasonable doubt.”
Chapman was the seminal case in which the Supreme Court held that even errors implicating the accused’s constitutional rights can be held harmless if the reviewing court can be certain that the error was harmless beyond a reasonable doubt. The Supreme Court did not then, nor have they since, suggested the abandonment of the traditional harmless error standard used for considering nonconstitutional evidentia-ry errors.
I believe it important to keep intact the well-defined distinction between an evidentiary error that does not rise to the level of constitutional error and one that does., Error in the admission or exclusion of evidence is harmless if the error has “no substantial influence on the verdict.” United States v. Martinez, 700 F.2d 1358, 1367 (11th Cir.1983). This standard is different from the “harmless beyond a reasonable doubt” standard adopted in Chapman. See United States v. Jefferson, 925 F.2d 1242, 1253-55 (10th Cir.), cert. denied, — U.S. —, 112 S.Ct. 238, 116 L.Ed.2d 194 (1991) (“In deciding whether the admission of the pager bill was harmless, we must first determine the appropriate standard of error review. The choices are limited to the nonconstitutional harmless error standard of review pursuant to Fed.R.Crim.P. 52(a) or the constitutional standard established in Chapman.... A harmless nonconstitutional error is one that did not have a ‘substantial influence’ on the outcome in trial nor does it ‘leave one in “grave doubt” as to whether it had such effect.’ ”); United States v. Drummond, 903 F.2d 1171, 1174 (8th Cir.1990) (same), cert. denied, — U.S. -, 111 S.Ct. 759, 112 L.Ed.2d 779 (1991); United States v. Seidel, 620 F.2d 1006, 1013 (4th Cir.1980) (same). Nonetheless, the majority and I arrive at the same result. The admission of the evidence in question was harmless under the Fed.R.Crim.P. 52(a) standard.
I am also concerned about the holding that the warrant used in Mississippi to search Reed’s safety deposit box was “federal in character” and subject to Rule 41 of the Federal Rules of Criminal Procedure. At the outset, I note Reed does not argue on this appeal that the warrant was gov*1527erned by Rule 41. Reed specifically concedes the issue in his appellate briefs.2
If this were an issue, I could not agree with the majority’s conclusion that this state warrant was federal in character. Our court has not previously held a state warrant federal in character merely because some of the evidence relied on by the state judge to find probable cause was provided by federal officers. The Eleventh Circuit cases relied on by the majority do not support such an extension of the “federal in character” principle. In Martin, this court held that a warrant was federal in its execution because it was executed by a combination of state and federal agents. Similarly, in Gilbert, this court concluded that the warrant was federal in character because a federal agent requested it from the state attorney general and because two federal agents went along with state officers to execute it.
I find the Tenth Circuit’s approach in United States v. Bookout, 810 F.2d 965, 967 (10th Cir.1987), to be more persuasive. Bookout involved a state warrant procured by state officers based mainly on information provided by a U.S. Customs officer. Although a U.S. Customs officer was the informant, “providing much of the information used by state officers to obtain the state warrant,” the Tenth Circuit held that the warrant was not federal in character. Id. at 967. Viewed in practical terms, the Tenth Circuit found “it strains the bounds of common sense to find sufficient federal involvement to make a constitutional valid search conforming to state law federal in character merely because the state officers’ informant was a federal officer conveying information gained in his official capacity.” Id. at 967-68. The view the majority adopts today could inhibit appropriate federal-state cooperation in criminal prosecutions.
In the end, the majority holds that suppression was not mandated because the officers acted in objective good faith. I agree with that conclusion.

. Rule 52(a) provides:
Harmless Error. Any error, defect, irregularity or variance which does not affect substantial rights shall be disregarded.
This circuit has frequently applied this standard when considering the erroneous admission of evidence that has not implicated constitutional rights. See, e.g., United States v. Cameron, 907 F.2d 1051, 1059 (11th Cir.1990); United States v. Hosford, 782 F.2d 936, 939-40 (11th Cir.), cert. denied, 476 U.S. 1118, 106 S.Ct. 1977, 90 L.Ed.2d 660 (1986).


. “[T]he testimony before the issuing judge was not recorded as required by Federal Rules of Criminal Procedure 41(c).... [I]t is a factor to be considered....’’ Brief for the Appellant Reed at 39 (emphasis supplied).
In the Reply Brief for Appellant, at 6-7, Reed says:
[T]he Government avoids or mischaracter-izes Reed’s essential arguments concerning the Mississippi search warrants.... The Government [argues] that the oral ‘testimony’ ... was not required to have been transcribed by Federal Rule of Criminal Procedure 41. This is another fabe bsue, since Reed specifically conceded same while arguing that it was a factor to be considered in the totality of circumstances.
(Emphasis supplied).